DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending for examination.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Robert W. Bergstrom (Registration No. 39,906) on 08/15/2022.
The application has been amended as follows:

4. The automated method of claim 1 wherein identifying traces of transactions in the current-window dataset and the base-window dataset further comprises:
using indications of transactions and corresponding traces that occur in the current-window dataset and the base-window dataset and, when available, constraints, to select a first set of traces onto which to map the log/event-message types of the log/event-messages of the current-window dataset, the selected first set of traces satisfying a maximum number of constraints satisfied by any possible trace set; and
using indications of transactions and corresponding traces that occur in the current-window dataset and the base-window dataset and, when available, constraints, to select a second set of traces onto which to map the log/event-message types of the log/event messages of the base-window dataset, the selected second set of traces satisfying a maximum number of constraints satisfied by any possible trace set.

14. The method of claim 13
wherein the current-window dataset and the base-window dataset each comprise log/event messages, each log event message including a timestamp or other time-related value and each having a log/event-message type;
wherein the timestamps or other time-related values included in the log/event messages of the current-window dataset fall within a time interval selected to include log/event messages related to a specific error or failure; and
wherein the timestamps or other time-related values included in the log/event messages of the base-window dataset fall within a time interval selected to include log/event messages unrelated to the specific error or failure.

16. The method of claim 13 wherein identifying traces of transactions in the current-window dataset and the base-window dataset further comprises:
using indications of the transactions and corresponding traces that occur in the current-window dataset and the base-window dataset and, when available, constraints, to select a first set of traces onto which to map the log/event-message types of the log/event messages of the current-window dataset, the selected first set of traces satisfying a maximum number of constraints satisfied by any possible trace set; and
using indications of the transactions and corresponding traces that [[may]] occur in the current-window dataset and the base-window dataset and, when available, constraints, to select a second set of traces onto which to map the log/event-message types of the log/event-messages of the base-window dataset, the selected second set of traces satisfying a maximum number of constraints satisfied by any possible trace set.

17. The method of claim [[1]] 13 wherein determining relative frequencies of occurrence of log/event-message-type/transaction-type pairs for log/event-message types and transaction types that occur in the identified traces of transactions further comprises:
for each dataset,
	for each identified trace,
		incrementing a count of each log/event-message-type/transaction- type pair that includes a log/event-message type in the identified trace; and
		incrementing a count of the transaction type corresponding to the identified trace; and
for each dataset,
	generating a relative frequency for each log/event-message- type/transaction-type pair by dividing the count of the log/event-message-type/transaction-type pair by the count of the transaction type in the log/event-message-type/transaction-type pair.

21. The 
generating a first difference by subtracting a minimum log/event-message- type/transaction-type-pair score for the transaction-type of the log/event-message- type/transaction-type-pair from the score generate for the log/event-message-type/transaction-type-pair; and
dividing the difference by a second difference generated by subtracting the minimum log/event-message-type/transaction-type-pair score for the transaction-type of the log/event-message-type/transaction-type-pair from a maximum log/event-message- type/transaction-type-pair score for the transaction-type of the log/event-message-type transaction-type-pair.


Allowable Subject Matter
Claims 1-24 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 12, 23, and 24 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 23, and 24: “…determining, from the changes in relative frequency of occurrence of the log/event-message-type/transaction-type pairs, a normalized score for each of the log/event-message-type/transaction-type pairs; determining transaction-type scores using the determined normalized scores for each of the log/event-message-type/transaction-type pairs; and…”
Claim 12: “…applying an automated method to the current-window data set and the base-window dataset to generate transactions from each of the current-window data set and a base-window dataset and to generate a normalized score for each log/event-message-type/transaction-type pair and a score for each transaction type; and…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114